Citation Nr: 1511051	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-39 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right knee instability. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disabilities. 

3.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to June 1992 and a period of active duty for training (ACDUTRA) from June 2005 to October 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the undersigned in April 2014 and a copy of that transcript is of record. 

In an August 2014 decision, the Board remanded the issues for further development.  

This appeal was processed using VBMS.  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, as part of the August 2014 Board remand, the Veteran was provided another opportunity to identify any pertinent outstanding private treatment records, particularly from Dr. M.S. dated since February 2009.  A letter dated September 15, 2014, requested that the Veteran submit VA Form 21-4142 so that the RO could obtain outstanding treatment records.  The Veteran submitted a VA Form 21-4142 that was signed September 20, 2014.  The Board notes that the letter was postmarked September 22, 2014.  The Board also notes that the updated VA Form 21-4142 does not provide for a specific space to identify the provider.  As the Veteran has provided a VA Form 21-4142 and the records have not been requested, the Board finds that a remand is necessary to obtain outstanding private treatment records.  

Second, as part of the August 2014 Board remand, the Veteran was afforded another VA examination to determine the nature and etiology of his left knee disability and right hip disability.  In regards to the right hip disability, the examiner concluded that it was less likely than not that the Veteran's right hip disability was related to his service-connected right knee disability.  The examiner noted that the Veteran's service-connected knee is his right knee and the Veteran reportedly occasionally limps, favoring this knee.  The examiner noted that the Veteran's limb length was determined equal in 2005.  The examiner also noted that both hips had the same level of degenerative joint disease (DJD) noted on x-ray in 2012.  The examiner explained that one would expect unilateral DJD of the hip due to gait abnormality, with the damage going to the side which was bearing the increased weight, in this instance, the left hip.  The examiner noted that DJD of the symphysis pubis was noted which would not be caused by gait changes and often indicates pelvic instability, most commonly in male footballer such as in this case.  The examiner further explained that another risk factor for the development for hip osteoarthritis is that of vitamin D deficiency.  Testing revealed Vitamin D levels at about half normal (14.83-Normal=30-100). The examiner stated that based on this evidence, it appears less likely than usual that the Veteran's hip arthritis is due to his service-connected right knee.  

The examiner further explained that there is a pervasive belief among both medical and non-medical personnel that gait abnormalities can cause DJD of other weight bearing joints such as hips or back.  The examiner explained that the medical literature and research actually fails to find this to be a significant factor in most cases. The examiner noted that DJD is the result of various factors, primarily genetics, overuse, weight, occupation and previous injury.  The examiner explained that while secondary gait changes can increase load on the hip joint according to one study, so can weight, overuse, etc.  The examiner further explained that medial DJD has been implicated in this study but not tricompartmental disease as in this case.

Although the VA examiner provided a thorough rationale regarding whether the Veteran's right hip was caused by his service-connected right knee disability, the examiner failed to directly address whether the Veteran's service connected right knee disability aggravated the Veteran's right hip disability as directed by the August 2014 VA examination.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an addendum opinion is needed that addresses the aggravation aspect of the Veteran's claim of service connection for a right hip disability.

Finally, after the issuance of the December 2014 supplemental statement of the case (SSOC), the Veteran submitted two buddy statements that discuss an in-service injury to the Veteran's left knee.  The Veteran did not submit a waiver of initial RO consideration.  Therefore, on remand the AOJ to consider this evidence in the first instance.  38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request outstanding treatment records from Dr. M.S. dated since February 2009.  The Board notes that the Veteran submitted a VA Form 21-4142 in September 2014.  

2. Return the case to the VA examiner who conducted the October 2014 VA examination for an addendum opinion concerning the etiology of the Veteran's right hip disability.  If the requested VA physician is no longer available, another physician should be asked to review the claims file and answer the questions posed below, or if this physician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should clarify the opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability is a) secondary to, or b) aggravated by, his service connected right knee disabilities, to include degenerative joint disease and knee instability.  In rendering the opinion, the examiner should address the positive April 2014 private opinion from Dr. M.S.

The examiner is requested to provide a thorough rationale for any opinion provided. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3. After considering all new evidence of record since the December 2014 SSOC readjudicate the Veteran's claim.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




